  Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 1 of 18 Page ID #:703


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1848-GW-SSx                                             Date      September 9, 2019
 Title             Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Anne Kielwasser
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Julian Brew                                        David L. Kirman
 PROCEEDINGS:                 EFENDANTS MAURICIO UMANSKY AND UMRO REALTY CORP.'S
                              MOTION TO DISMISS PLAINTIFFS' FIRST AMENDED
                              COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(6) [34]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would DENY in part and GRANT in part Defendants’ Second Motion to Dismiss.
The Court would grant the motion as to the statutory violations cause of action, as well as to the fraud
and negligent misrepresentation causes of action to the extent those rely on affirmative
misrepresentations. The Court would deny the motion as to the remaining claims. The Court would
allow Plaintiffs an opportunity to replead the claims dismissed herein.




                                                                                                   :    04
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 2 of 18 Page ID #:704




 Sweetwater Malibu CA, LLC v. Umansky et al; Case No. 2:19-cv-01848-GW-(SSx)
 Tentative Ruling on Motion to Dismiss the First Amended Complaint



 I.     Background
        Plaintiffs Sweetwater Malibu CA, LLC, formerly known as Sweetwater Malibu, LLC
 (collectively, “Sweetwater”) and Teodoro Nguema Obiang Mangue (“Nguema” and collectively
 with Sweetwater “Defendants”) sue Mauricio Umansky and UMRO Realty Corp. (“Defendants”)
 for (1) breach of settlement agreement and order, (2) breach of fiduciary duties, (3) violations of
 California statutes governing licensed real estate brokers, (4) breach of listing agreement, (5)
 intentional fraud, (6) negligent misrepresentation, and (7) negligence and negligence per se. See
 generally First Amended Complaint (“FAC”), Docket No. 33.
        Defendants previously moved to dismiss Sweetwater’s initial complaint arguing, in
 general, that Sweetwater lacked standing to assert its claims and that Sweetwater waived its right
 to sue under a prior settlement agreement. See generally Motion to Dismiss (“First MTD”), Docket
 No. 18. The Court essentially rejected Defendants’ arguments, but agreed that Sweetwater must
 replead its allegations to add Nguema as a party. See July 1, 2019 Minutes of First MTD Hearing
 (“First MTD Ruling”), Docket No. 32, at 3-4. As such, the Court granted the First MTD and gave
 Plaintiffs two weeks to file an amended complaint. See generally id.
        Now Defendants move to dismiss all of Plaintiffs’ claims in the FAC. See generally
 Motion to Dismiss FAC (“Second MTD”), Docket No. 34. Plaintiffs oppose. See Opposition to
 Second MTD (“Second Opp’n”), Docket No. 36. Defendants filed a reply. See Reply in Support
 of Second MTD (“Second Reply”), Docket No. 38.
        A. Related Cases and Settlement Agreement
        This action relates to two other proceedings before this Court plus one case in the United
 States District Court for the District of Columbia where the United States Department of Justice
 (“DOJ”) sought forfeiture of property held for the benefit of Nguema, the Second Vice President
 of Equatorial Guinea, based on various corruption charges. See United States v. One Michael
 Jackson Signed Thriller Jacket & other Michael Jackson Memorabilia, et al., No. CV 13-9169
 (C.D. Cal. Dec. 12, 2013) (“Thriller Jacket Case”); United States v. One White Crystal Covered
 “Bad” Tour Glove et al., No. 2:11-cv-03582, (C.D. Cal. Apr. 28, 2011) (“Glove Case”); United
 States v. One Gulfstream G-V Jet Aircraft et al., No. 1:11-cv-1874, (D.D.C. Oct. 25, 2011)


                                                     1
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 3 of 18 Page ID #:705




 (“Gulfstream Case”).1
            As relevant to the current action, in the Thriller Jacket Case, the DOJ sought the forfeiture
 of an estate located at 3620 Sweetwater Mesa Road in Malibu, California (the “Property”) that
 Sweetwater owned. See FAC ¶¶ 10, 14. In October 2014, Nguema and Sweetwater2 entered into
 a Stipulation and Settlement Agreement with the DOJ to resolve the Thriller Jacket, Glove, and
 Gulfstream Cases (“Settlement Agreement”). Id. ¶ 14.3 The Settlement Agreement required the
 sale of the Property with the proceeds to be distributed in accordance with the Settlement
 Agreement. Id.
            The Settlement Agreement set out the process by which the parties would liquidate the
 Property and provided how the liquidated funds would be distributed. Within thirty days of the
 Settlement Agreement, Nguema and Sweetwater were to retain a real estate agent licensed by the
 California Bureau of Real Estate (“Licensed Agent”), jointly selected with the DOJ, to sell the
 Property. Settlement Agreement ¶¶ 7-8. Any Licensed Agent chosen was required to “review and
 comply with the provisions of this Settlement Agreement.” Id. ¶ 8. The Settlement Agreement
 also required the parties to select a real estate appraiser to establish the Fair Market Value (“FMV”)
 of the Property. Id. ¶ 9. During the sale process, Sweetwater and Nguema agreed not to take any
 action that would adversely affect the marketability of the Property and committed to bear the
 costs for maintenance and repair of the Property until its sale. Id. ¶¶ 15-16.
            As to distribution of the liquidated funds, the Settlement Agreement provided that
 $10,300,000 of the funds would be forfeited to the United States. Id. ¶ 27(b). The remaining funds
 would be distributed to a charity jointly-selected by the DOJ and Nguema. Id. ¶¶ 26, 27(c). The
 remaining funds would only be disbursed to the jointly-selected charity on the condition that the
 funds be used for the benefit of the people of Equatorial Guinea. Id. ¶ 26. Sweetwater and Nguema
 further agreed that the funds for the charity would be free and clear of any claim from the parties,
 and that the funds could not be used to make any payments or provide any form of consideration
 to the government of Equatorial Guinea, its employees (including Nguema), family members,


 1
   In the First MTD Ruling, the Court consolidated the instant action with the Thriller Jacket and Glove Cases for
 pretrial purposes only. See First MTD Ruling.
 2
     Also involved in that settlement was another Nguema-controlled entity, i.e. Ebony Shine International, Ltd.
 3
   The Court previously took judicial notice of the Settlement Agreement document and, because both parties refer to
 the document in their briefing on the current motion, the Court will do so again. See Settlement Agreement,
 Declaration of Andrew J. Weisberg, Exhibit 2, Docket No. 18-1.



                                                                 2
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 4 of 18 Page ID #:706




 business associates, or other entities related to the government or its officials. Id. ¶¶ 29, 31.
          B. Factual Allegations
          Pursuant to the Settlement Agreement, in 2015, Sweetwater hired Defendants as the
 Licensed Agent to sell the Property and entered into the “Listing Agreement” with Defendants.
 See FAC ¶ 19.4 UMRO Realty Corp. is a California real estate agency that does business as “The
 Agency.” Id. ¶ 12. Umansky is the founder and CEO of UMRO Realty Corp. and is a real estate
 broker licensed by the California Department of Real Estate. Id. ¶¶ 11-12. Defendants are high-
 end real estate brokers that hold themselves out as the “preeminent player in the luxury real estate
 market, representing many of the country’s most visible and high-end properties.” Id. ¶ 18.
 Umansky touts himself “as the #3 top-producing real estate agent in the U.S. and #1 in California,”
 having sold the most homes in the country above $20 million. Id. He is also married to one of the
 “Beverly Hills Housewives,” and appears on the show. Id.
          Sweetwater claims that it had sole discretion to agree to any sale of the Property over $32
 million.5 Id. ¶ 19. After entering into the Listing Agreement with Plaintiffs, Defendants presented
 offers from several potential buyers to Sweetwater. Id. ¶ 20. Most of the potential buyers were
 also Defendants’ clients. Id. All of the initial offers were between $32 and $33.5 million. Id. At
 Defendants’ recommendation, Sweetwater countered to all of the offerors at $33.5 million. Id. ¶
 21. Of those potential buyers that accepted, Defendants pressed Plaintiffs to proceed with one of
 Defendants’ clients, Mauricio Oberfeld, instead of a non-client. Id. Despite making an “as is”
 cash offer, Oberfeld did not have the necessary funds and was seeking a loan and investors, or
 another buyer to whom Oberfeld could flip the Property. Id. ¶ 22. Defendants knew that Oberfeld
 did not have all of the funds, yet presented the offer as not relying on third-party financing. Id.
 Despite the representation, Defendants were actually helping Oberfeld find investors and buyers,
 and received offers to pay millions more for the Property. Id. ¶ 24. Defendants informed Oberfeld
 of these offers but not Sweetwater. Id. ¶ 24. Specifically, on December 23, Umansky wrote to

 4
   In the Listing Agreement, Defendants agreed to comply with the Settlement Agreement. See FAC ¶ 19. The Listing
 Agreement further imposed on Defendants, among other things, (i) a duty to present to Sweetwater any and all offers
 for the property, (ii) a duty to use reasonable care and due diligence in carrying out the agreement, (iii) a duty to
 disclose all facts affecting the value or desirability of the property, (iv) fiduciary duties of the utmost care, honesty,
 integrity and loyalty, and (v) a duty to disclose any and all financial and other arrangements with the buyer in the case
 of a dual agency. Id. ¶ 55.
 5
  Sweetwater states in its Opp’n that it “had sole discretion to agree to any sale over an appraised value of $32.5
 million.” Second Opp’n at 4. Defendants claim that the appraiser retained pursuant to the Settlement Agreement
 valued the Property at $32 million. Second MTD at 5.



                                                                 3
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 5 of 18 Page ID #:707




 Oberfeld to tell him that he had been picked, but also told him that he had someone that might take
 the Property off their hands and that he had pitched it for $42 million. Id. ¶ 25. In February 2016,
 Defendants received an offer from another buyer for $8 million over the offer from Oberfeld, with
 4% payable to Umansky as a commission. Id. ¶ 26. Umansky forwarded a counter-offer for $15
 million with the same 4% commission. Id. Defendants presented the offer to Oberfeld but not
 Sweetwater. Id.
            In April 2016, Defendants were still helping Oberfeld find investors or buyers so that he
 could complete the purchase of the Property. Id. ¶ 29. Despite having agreed to buy the Property
 “as is,” Oberfeld requested a $1 million credit for repairs, and Defendants failed to tell Sweetwater
 that it could deny the request. Id.6 Two weeks before the close of the deal, Umansky wrote the
 DOJ to inform the government that Oberfeld had just “invited me to invest with him” and “to
 express my intention of making an investment with Mauricio Oberfeld into the deal.” Id. ¶ 30.
 Three days later, Umansky informed Sweetwater of the same. Id.
            In mid-2017, Oberfeld and Umansky resold the Property for $69.9 million. Id. ¶ 31.
 II.        Legal Standard
            A. Federal Rule of Civil Procedure 12(b)(6)
            Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon
 which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint may be dismissed for failure
 to state a claim for one of two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
 facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
 also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal
 under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or
 sufficient facts to support a cognizable legal theory.”).
            In deciding a Rule 12(b)(6) motion, a court “may generally consider only allegations
 contained in the pleadings, exhibits attached to the complaint, and matters properly subject to
 judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). The court must construe
 the complaint in the light most favorable to the plaintiff, accept all allegations of material fact as
 true, and draw all reasonable inferences from well-pleaded factual allegations. Gompper v. VISX,
 Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th


 6
     Sweetwater notes that the DOJ has taken the position that Sweetwater is liable for the $1 million. Id. ¶ 29.



                                                                  4
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 6 of 18 Page ID #:708




 Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001); Cahill v. Liberty Mutual
 Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). A court is not required to accept as true legal
 conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Where a
 plaintiff facing a Rule 12(b)(6) motion has pleaded “factual content that allows the court to draw
 the reasonable inference that the defendant is liable for the misconduct alleged,” the motion should
 be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d 1189, 1191 (9th Cir. 2013).
 But if “the well-pleaded facts do not permit the court to infer more than the mere possibility of
 misconduct, the complaint has alleged − but it has not show[n] . . . the pleader is entitled to relief.”
 Iqbal, 556 U.S. at 679 (citations omitted).
        Rule 8(a)(2) requires that a pleading must contain “a short and plain statement of the claim
 showing that the pleader is entitled to relief.” Additionally, “[e]ach allegation must be simple,
 concise, and direct. No technical form is required.” Rule 8(d)(1).
        If a court dismisses certain claims, “[l]eave to amend should be granted unless the district
 court ‘determines that the pleading could not possibly be cured by the allegation of other facts.’”
 Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203
 F.3d 1122, 1127 (9th Cir. 2000) (en banc)).
        B. Federal Rule of Civil Procedure 9(b)
        “A motion to dismiss a complaint or claim ‘grounded in fraud’ under Rule 9(b) for failure
 to plead with particularity is the functional equivalent of a motion to dismiss under Rule 12(b)(6)
 for failure to state a claim.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1107 (9th Cir. 2003).
 Rule 9(b) states: “In alleging fraud or mistake, a party must state with particularity the
 circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a
 person’s mind may be alleged generally.” Fed. R. Civ. P. Rule 9(b). “[The Ninth circuit] has
 interpreted Rule 9(b) to require that ‘allegations of fraud are specific enough to give defendants
 notice of the particular misconduct which is alleged to constitute the fraud charged so that they
 can defend against the charge and not just deny that they have done anything wrong.’” Neubronner
 v. Milken, 6 F.3d 666, 671 (9th Cir. 1993) (quoting Semegen v. Weidner, 780 F.2d 727, 731 (9th
 Cir. 1985)). “Averments of fraud must be accompanied by ‘the who, what, when, where, and how’
 of the misconduct charged.’” Vess, 317 F.3d at 1106 (9th Cir. 2003) (quoting Cooper v. Pickett,
 137 F.3d 616, 627 (9th Cir. 1997)). “‘[A] plaintiff must set forth more than the neutral facts
 necessary to identify the transaction. The plaintiff must set forth what is false or misleading about



                                                        5
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 7 of 18 Page ID #:709




 a statement, and why it is false.’” Id. (alteration in original) (quoting In re GlenFed, Inc. Sec.
 Litig., 42 F.3d 1541 (9th Cir. 1994) (en banc), superseded by statute on other grounds as stated in
 SEC v. Todd, 642 F.3d 1207, 1216 (9th Cir. 2011)).
 III.   Discussion
        A. Breach of Contract
        Defendants first seek dismissal of Plaintiffs’ breach of contract claims, the first and fourth
 causes of action for alleged breach of the Settlement and Listing Agreements. See Second MTD
 at 4. Under California law, the four elements for a breach of contract claim are “(1) the existence
 of the contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach,
 and (4) the resulting damages to the plaintiff.” Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811,
 821 (2011) (citing Reichert v. General Ins. Co. 68 Cal.2d 822, 830 (1968)). Defendants argue that
 Plaintiffs have failed to sufficiently allege the third and fourth elements. See Second MTD at 4.
           1. Breach
        As to the breach element, Defendants contend that Plaintiffs allege that the Settlement
 Agreement imposed two obligations: first for Defendants to “work cooperatively with the United
 States in the conduct of its activities, including reporting regularly to the United States and
 providing all requested information promptly to the United States relating to the [property] and its
 sale,” see FAC ¶ 16 (alteration in original), and second for the property to “be sold in accordance
 with the terms of this Settlement Agreement for [FMV], as that term is defined pursuant to
 California Code of Civil Procedure Section 1263.320, unless a sale at an alternative price is
 approved in writing by both counsel for the United States and counsel for Nguema, in arm’s length
 transactions . . . .” see id. Additionally the Listing Agreement “obligated Defendants to comply
 with the Settlement Agreement.” Id. ¶ 19.
        Regarding the first obligation, Defendants argue that there is no claim that Defendants
 failed to provide requested information to the United States. See Second MTD at 5; Second Reply
 at 6. In response, Plaintiffs assert that Defendants mischaracterize the nature of the obligation by
 focusing on whether the United States requested any information from Defendants. See Second
 Opp’n at 9. Instead, Plaintiffs point out that the Settlement Agreement required Defendants “to
 work cooperatively with the United States in the conduct of its activities, including reporting
 regularly to the United States and providing all requested information promptly to the United
 States relating to the Defendant Real Property and its sale.” See Settlement Agreement ¶ 8.



                                                      6
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 8 of 18 Page ID #:710




 Plaintiffs further argue that:
                  [T]he FAC alleges numerous material facts Defendants either
                  misrepresented or withheld, including the specific written offers for
                  the Property and other information concerning their activities on
                  behalf of the buyer in pursuing a sale at a higher price. Under no
                  reasonable construction would failing to report and misrepresenting
                  this information be construed as working “cooperatively,” or
                  “reporting regularly” as the Settlement Agreement required.
 Second Opp’n at 9.
         Reading the allegations in the FAC in the light most favorable to Plaintiffs, and making all
 reasonable inferences in their favor, the Court is inclined to conclude that Plaintiffs have
 sufficiently alleged that Defendants breached paragraph 8 of the Settlement Agreement. In
 essence, the FAC alleges that Defendants failed to disclose bids higher than the offer eventually
 accepted and omitted the fact that Defendants had a financial interest in the sale of the Property to
 Oberfeld. See FAC ¶¶ 24-26, 30, 36. By complaining that Defendants withheld information about
 its financial stake in the sale and that Defendants failed to tell the United States about higher bids
 than the offer accepted, Plaintiffs have plausibly alleged that Defendants failed to “work
 cooperatively” with and did not “report regularly to the United States.” See Settlement Agreement
 ¶ 8; FAC ¶ 36.
         Regarding the second obligation, that the Property sell for FMV, the parties dispute the
 meaning of FMV for the purposes of the Settlement Agreement. Compare Second MTD at 5-6
 with Second Opp’n at 8-9. Defendants argue that FMV for the purposes of the Settlement
 Agreement was to be set exclusively by the independent appraiser, as set forth in paragraph 11 of
 the Settlement Agreement. See Second MTD at 5-6. Plaintiffs retort that Defendants rely on the
 wrong provision of the Settlement Agreement, arguing that paragraph 6 dictates the FMV
 determination. Second Opp’n at 8-9.
         Paragraph 6 of the Settlement Agreement provides “that the Defendant Res[7] will be sold
 in accordance with the terms of this Settlement Agreement for fairmarket value (“FMV”), as that
 term is defined pursuant to California Code of Civil Procedure Section 1263.320 . . . .” Paragraph
 9 states the United States and Nguema will jointly select a qualified real estate appraiser licensed
 by the California Bureau of Real Estate Appraisers (‘Appraiser’) to perform an appraisal setting

 7
   “Defendant Res” includes not only the Property but also a Ferrari and statues involved in the other DOJ actions
 against Nguema. See Settlement Agreement at 3.



                                                             7
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 9 of 18 Page ID #:711




 forth the Defendant Real Property’s FMV, as defined above.” And paragraph 11 provides that
 “under no circumstance will the Defendant Real Property be sold for less than the Defendant Real
 Property’s FMV, as determined by the Appraiser pursuant to Paragraph 9.”
          Defendants therefore argue that because the Property sold for above the Appraiser’s
 determination of FMV, there can be no breach based on this theory. Second MTD at 5; id. at 5 n.5
 Plaintiffs counter that the Appraiser’s FMV was the absolute floor, but that the Settlement
 Agreement still required the Property to sell for the FMV as calculated pursuant to California Code
 of Civil Procedure § 1263.320.8 Plaintiff’s argument, thus, is premised on the implication that the
 Appraiser’s determination of FMV was wrong, as evidenced by the multiple bids above $32
 million (and possibly the fact that Oberfeld and Defendants flipped the house for nearly $70
 million about a year later).
          Because the Court has already indicated that it would find a breach of paragraph 8 of the
 Settlement Agreement, it does not need to reach this second theory of breach. However, it would
 appear that Plaintiffs are correct that the FMV of the Property was above the $32 million figure.
          Turning to the Listing Agreement, it does not seem like Defendants separately challenge
 Plaintiffs’ allegations of breach apart from its overlap with the Settlement Agreement. See Second
 MTD at 5 (“The FAC does not allege facts supporting a claim that Defendants breached their
 obligations under the Settlement Agreement (or the part of the Listing Agreement incorporating
 the Settlement Agreement.)”). The Court notes that Plaintiffs aver that:
                   The Listing Agreement between Defendants and Plaintiffs imposed
                   on Defendants, among other things, (i) a duty to present to Plaintiffs
                   any and all offers for the property, (ii) a duty to use reasonable care
                   and due diligence in carrying out the agreement, (iii) a duty to
                   disclose all facts affecting the value or desirability of the property,
                   (iv) fiduciary duties of the utmost care, honesty, integrity and
                   loyalty, and (v) a duty to disclose any and all financial and other
                   arrangements with the buyer in the case of a dual agency.
 FAC ¶ 55. Plaintiffs clearly alleged that Defendants failed to disclose all offers for the Property,
 see id. ¶¶ 25-27, among other possible violations. As such, Plaintiff sufficiently pleaded breach
 of the Listing Agreement.


 8
  Cal. Code of Civ. Proc. § 1263.320(a) defines FMV as: “the highest price on the date of valuation that would be
 agreed to by a seller, being willing to sell but under no particular or urgent necessity for so doing, nor obliged to sell,
 and a buyer, being ready, willing, and able to buy but under no particular necessity for so doing, each dealing with the
 other with full knowledge of all the uses and purposes for which the property is reasonably adaptable and available.”



                                                                  8
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 10 of 18 Page ID #:712




        In sum, Plaintiffs have sufficiently alleged breaches of the Settlement and Listing
 Agreements.
            2. Causation and Damages
        Defendants further argue that Plaintiffs have failed to sufficiently allege that Defendants’
 purported breaches caused Plaintiffs any harm.            See Second MTD at 7-10.        Specifically,
 Defendants contend that “the FAC only alleges two purportedly higher offers than what Oberfeld
 paid − one in December 2015 from an unnamed offeror, and another in February 2016 from Sam
 Hakim. However, none of the facts alleged about either of these purported higher offers raises the
 chance that they would have yielded more Sale Proceeds than the sale to Oberfeld above the
 speculative level, taking it from possible to plausible.” Id. at 9 (internal quotation marks and
 citations omitted). Defendants continue that one of the alleged offers was “not even an actual
 offer, with the offeror only saying that he ‘might’ buy the Property.” Id. (citing FAC ¶ 25). As to
 the second offer, Defendants argue that Plaintiffs fail to allege that it was binding. See id. at 10.
        Defendants’ arguments here are essentially frivolous. At the motion to dismiss phase, the
 Court must assume the truth of all factual allegations and read those allegations in the light most
 favorable to the plaintiff. Plaintiffs need not prove their case at this stage. Plaintiffs have pleaded
 that Defendants:
                [R]eceived an offer from another buyer for $8 million over the offer
                from Oberfeld, with 4% million payable to Umansky as a
                commission. Umansky presented the offer to Oberfeld, but not
                Sweetwater, which owned the property. Also undisclosed to
                Sweetwater, Umansky sent Hakim a counter-offer of $15 million on
                behalf of Oberfeld, with the same 4% commission to Defendants on
                the resale or “flip.”

 FAC ¶ 26. And that “by the time Umansky persuaded Sweetwater to accept Oberfeld’s offer at
 $33.5 million, he was already secretly discussing sale of [sic] to a third party for almost $10 million
 more.” Id. ¶ 25. Further, Plaintiffs allege that Defendants did not tell Plaintiffs or the United
 States about these offers (or potential offers). See id. ¶¶ 27, 36. The Court need not make
 “unwarranted deductions of fact” to conclude that Defendants’ failure to disclose offers
 significantly higher than the accepted offer harmed Plaintiffs ability to sell the Property for the
 highest price. Sprewell, 266 F.3d at 988. If Plaintiffs had known that there were offers for millions
 of dollars more, they could have engaged in negotiations with those other offerors or used the
 offers as leverage to increase the Oberfeld offer. Whether those efforts would have worked is a


                                                       9
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 11 of 18 Page ID #:713




 matter for evidentiary development and, eventually, jury determination. Defendants’ argument
 that the allegations of causation are speculative because “extensive negotiations” and/or “puffery”
 are common in real estate sales flips on its head the presumption in favor of Plaintiff at the motion
 to dismiss phase. As such, the Court would conclude that Plaintiffs have sufficiently alleged the
 causation element of their breach of contract claims.9
          B. Breach of Fiduciary Duties
          Defendants rehash the same causation argument to attack Plaintiff’s breach of fiduciary
 duty claim. See Second MTD at 10-13. It fails for the same reasons.
          C. Violations of Statutes Governing Licensed Brokers
          Plaintiffs base their third cause of action for “violations of statutes governing licensed
 brokers” on Cal. Bus. & Prof. Code § 10176 and Cal. Civ. Code § 2079.16. They allege that
 Defendants violated those statutes because they “made numerous substantial misrepresentations
 to Sweetwater in the course of the sale of the Property, [and] failed to disclose agreements with
 Oberfeld and others providing for secret profits and commissions in addition to commissions paid
 by Sweetwater under the listing agreement.” FAC ¶ 51.
          Cal. Bus. & Prof. Code § 10176, entitled “Investigations; conduct of business; grounds for
 suspension or revocation,” states that “[t]he commissioner may . . . investigate the actions of any
 person engaged in the business or acting in the capacity of a real estate licensee within this state,
 and he or she may temporarily suspend or permanently revoke a real estate license at any time
 where the licensee . . . has been guilty” of various improprieties including “[m]aking any
 substantial misrepresentation,” “[a]cting for more than one party in a transaction without the
 knowledge or consent of all parties thereto,” or “claiming or taking . . . any secret or undisclosed
 amount of compensation, commission, or profit.” Cal. Bus. & Prof. Code § 10176(a), (d), (g).
          Cal. Civ. Code § 2079.16, entitled “Disclosure form,” sets forth that “[t]he disclosure form
 required by Section 2079.14 shall have Sections 2079.13 to 2079.24, inclusive, excluding this


 9
   Defendants cite to Colby v. Newman, No. CV 11-07413, 2013 WL 12125529 (C.D. Cal. Aug. 29, 2013), for support
 that Plaintiffs’ damages allegations are too speculative to survive a motion to dismiss. See Second MTD at 8-9. Colby
 is not only non-binding but also unhelpful to Defendants’ argument. In Colby, the court held that Plaintiffs’ allegations
 of lost profits, stemming from defendants’ alleged fraudulent inducement of plaintiffs to sell their business, were
 implausible because plaintiffs did not allege that they had received any other offers to sell the business. See id. at *6.
 Thus, the court held that “allegations of foregone corporate opportunities [were] entirely speculative.” Here, by
 contrast, Plaintiff alleged that Defendants hid two higher bids – i.e., foregone opportunities – from Plaintiffs and the
 United States.



                                                                 10
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 12 of 18 Page ID #:714




 section, printed on the back, and on the front of the disclosure form the following shall appear.”
 The statute then goes on to delineate the duties and obligations so-called “dual agents” must
 disclose to his or her clients. See id.
             1. Cal. Bus. & Prof. Code § 10176
          Defendants first contend that Cal. Bus. & Prof. Code § 10176 is an administrative statute
 that does not give rise to a private right of action. See Second MTD at 13-14. Plaintiffs do not
 respond to Defendants’ argument. See generally Second Opp’n; Second Reply at 10-11.
          The plain text of the statute suggests that it is a regulatory provision that excludes a private
 right of action. For example, the statute only refers to actions that “the commissioner” may take
 including investigating possible violations or suspending or revoking a licensee’s license. See Cal.
 Bus. & Prof. Code § 10176. It does not provide for any monetary penalties, nor does it set forth a
 mechanism by which the public may enforce its provisions. Further, the Court has not found a
 case where the violation of Cal. Bus. & Prof. Code § 10176 was found to be a separate cause of
 action from a breach of fiduciary duties or negligence claim. See, e.g., Kohl v. American Home
 Shield Corp., 2013 WL 12075971, at *2-*3 (S.D. Cal. 2013) (discussing § 10176 in connection
 with breach of fiduciary duty claim); see also Huijers v. DeMarrai, 11 Cal. App. 4th 676, 686
 (1992) (“Such a statute providing exclusively for discipline against a licensee would ordinarily be
 found in the Business and Professions Code and not the Civil Code. For example, Business and
 Professions Code section 10176, subdivision (d) provides that the commissioner may discipline a
 real estate licensee for “[a]cting for more than one party in a transaction without the knowledge
 and consent of all parties thereto.”). The fact that Plaintiffs’ only reference to the statute in their
 Opposition is in the section about the breach of fiduciary duty claim only bolsters the Court’s
 conclusion. See Second Opp’n at 15.
          Therefore, the Court would be inclined to dismiss any claim solely premised on a violation
 of Cal. Bus. & Prof. Code § 10176.10
             2. Cal. Civ. Code § 2079.16
          As to Plaintiffs’ Cal. Civ. Code § 2079.16 claim, Defendants argue that the statute does not
 impose any duties on brokers that are at issue here. See Second MTD at 15. Instead, they assert
 that Cal. Civ. Code § 2079.16 only requires that certain language be included on the standard

 10
   The is a question as to whether Plaintiffs could utilize § 10176 as a basis for a claim under Cal. Bus. & Prof. Code
 § 17200.



                                                               11
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 13 of 18 Page ID #:715




 “Disclosure Regarding Real Estate Agency Relationship” form, which brokers are required to give
 their clients per Cal. Civ. Code § 2079.14. Id. And that there are no allegations that Defendants
 failed to provide the form to Plaintiffs or that the form lacked the required language. Id. Plaintiffs
 respond that § 2079.16 requires not only the disclosure of the duties listed on the Form, but also
 that the agency comply with those requirements. See Second Opp’n at 24-25.
         The Court agrees with Defendants that Plaintiffs’ argument misses the point. See Second
 Reply at 11. Plaintiffs allege that Defendants violated the duties that § 2079.16 requires to be
 listed on the Form, but those allegations fall under the breach of fiduciary duty claim. See FAC
 ¶¶ 40-44. Section 2079.16 is just about what is required to be listed on the form. Tellingly, the
 complaints in the two cases Plaintiffs cite for support did not include independent claims for
 violations of § 2079.16; instead they asserted breach of fiduciary duty or deceit based of failure to
 disclose causes of action. See Holmes v. Summer, 188 Cal. App. 4th 1510, 1528 (2010); Assilzadeh
 v. Cal. Fed. Bank, 82 Cal. App. 4th 399, 408 (2000); see also Legrama v. Fremont Inv. & Loan,
 2010 WL 5071600, at * 10 (N.D.Cal. Dec.7, 2010) (concluding that § 2079.16 does not provide a
 private right of action).
         Because Plaintiffs do not allege that anything was amiss about the form that Defendants
 gave them, and because the breach of fiduciary duty allegations are already expressed in the breach
 of fiduciary duty cause of action, the Court would dismiss the statutory claim. If Plaintiffs believe
 that their statutory claims are distinct from their breach of fiduciary duty claim, they should explain
 how they are different at the hearing.
         D. Fraud and Negligent Misrepresentation
         Defendants assert that Plaintiffs’ fraud-based claims should be dismissed because Plaintiffs
 did not plead them with the requisite particularity under Rule 9(b) and because Plaintiffs did not
 sufficiently plead causation. See Second MTD at 16. In response, Plaintiffs argue that they bring
 both fraud by affirmative misrepresentation and fraud by omission claims, and that they have
 pleaded them with sufficient specificity. See Second Opp’n 21-24.
         Under California law, to allege fraud a plaintiff must show: “(a) misrepresentation (false
 representation, concealment, or nondisclosure); (b) knowledge of falsity (or scienter); (c) intent to
 defraud, i.e. to induce reliance; (d) justifiable reliance; and (e) resulting damage.” Engalla v.
 Permanente Med. Grp., Inc., 15 Cal. 4th 951, 974 (1997) (internal quotation marks and citation
 omitted); see also Vess, 317 F.3d at 1105.



                                                       12
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 14 of 18 Page ID #:716




             1. Rule 9(b)
          The Court will address the arguments relating to the alleged affirmative misrepresentations
 first. Plaintiffs highlight the following six statements as affirmative misrepresentations:
                 (i) that the offer from Oberfeld was “all cash” not contingent on any
                 third party financing, (ii) that Defendants were using their best
                 efforts and due diligence to sell the property for Plaintiffs, (iii) that
                 Oberfeld was ready, willing and able to close the sale within 60
                 days, (iv) that Sweetwater would be unable to find another buyer at
                 the same or greater price if it did not waive the agreed deposit,
                 extend escrow, and agree to a $1 million credit for repairs, (v) that
                 Defendants were first offered the opportunity to “invest” in the
                 Property only after all contingencies were satisfied, and (vi) that
                 Oberfeld’s offer was the highest.
 FAC ¶ 59.
          Defendants first contend that Plaintiffs did not sufficiently allege the parties to the alleged
 misrepresentations because Plaintiffs “amalgamate[] Sweetwater and Nguema as ‘Plaintiffs’
 without specifying whether one or the other (or both) of them were involved.” See Second MTD
 at 17.    This argument strikes the Court as weak considering that “[a]t all relevant times,
 Sweetwater’s sole owner and managing member was Nguema.” FAC ¶ 10. The point of Rule
 9(b)’s heightened pleading requirement is to provide notice to Defendants about the allegedly
 fraudulent material; grouping Nguema and Sweetwater into “Plaintiffs” where Nguema is the only
 member of Sweetwater elides any concerns about proper notice. Defendants do not cite to any
 contrary precedent.
          Next Defendants argue that the FAC fails to plead the time and place of most of the alleged
 misrepresentations. See Second MTD at 17-18. The Court would agree. Even reading the FAC
 liberally, the Court would conclude that Defendants are correct that Plaintiffs neglected to plead
 the time and place of misstatements (i), (ii), (iii), and (vi). Because those misstatements were
 allegedly made to Plaintiffs, they should be aware of the general time and place that they were
 made. Or, as another judge in this district put it:
                 If the communications were verbal, [Plaintiffs] must know where
                 [they] and the representative of one or more of the defendants were
                 when they took place. If the communications were sent via email,
                 [Plaintiffs] must know where [they were] when [they] received the
                 email, and possibly where the sender was as well. If [Plaintiffs]
                 recall[] specific emails or conversations, moreover, [Plaintiffs] can
                 plead them in detail, and thus give further content to the “who” and
                 “when” of the fraud as well.


                                                        13
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 15 of 18 Page ID #:717




 Griffin v. Green Tree Servicing, LLC, 166 F.Supp.3d 1030, 1058 (C.D. Cal. 2015).                                 For
 misstatements (iv) and (v), the Court would conclude that Plaintiffs have sufficiently alleged the
 time – April 2016 and less than “two weeks before the close” – but have still failed to allege the
 place. See FAC ¶¶ 29-30.11
          Plaintiffs’ attempt to rebut Defendants’ argument on this point is cursory to say the least.
 They merely state “[]he intentional fraud and negligent misrepresentation claims list the specific
 affirmative misrepresentations and incorporate by reference the preceding factual allegations about
 [sic] provide more than enough detail about those misrepresentations to satisfy Rule 9(b), and give
 notice of who made the statements, to whom, when and what was said.” See Second Opp’n at 23-
 24. Plaintiffs’ reliance on In re Toyota Motor Corp. Unintended Acceleration Marketing, Sales
 Practices and Products Liability Litig., 754 F. Supp. 2d 1145, 1190 (C.D. Cal. 2010) is also
 misguided as it relates to Plaintiffs’ affirmative misrepresentation claims because that case
 concerned fraudulent non-disclosure.
          Turning to the allegedly fraudulent non-disclosures, Plaintiffs allege that Defendants failed
 to notify Plaintiffs of:
                   (i) the existence of offers for the property significantly higher than
                   the offer from Oberfeld that they advised Plaintiffs to accept, (ii)
                   that Oberfeld was unable or unwilling to close the purchase if he
                   was unable to not find investors and other third party financing, (iii)
                   that Defendants had been offered additional consideration by
                   Oberfeld and other offerors, and (iv) the nature and existence of
                   arrangements that would give them secret profits or consideration
                   beyond their disclosed commissions.
 FAC ¶ 60.
          As the parties recognize, the Rule 9(b) standard is somewhat relaxed regarding allegations
 of fraud by concealment. See Second Opp’n at 21-22; Second Reply at 13. While the heightened
 pleading standard of Rule 9(b) still applies in fraudulent concealment cases, a plaintiff’s claim
 “can succeed without the same level of specificity required by a normal fraud claim.” In re Toyota,
 754 F. Supp. 2d at 1189 (quoting Baggett v. Hewlett-Packard Co., 582 F. Supp. 2d 1261, 1267
 (C.D. Cal. 2007)). “This is because requiring a plaintiff to identify (or suffer dismissal) the precise
 time, place, and content of an event that (by definition) did not occur would effectively gut state


 11
   The Court does not envision it being difficult for Plaintiffs to add more detail to their allegations as to time and
 place. The statements would have all occurred during the time period that the parties were negotiating the sale of the
 Property, and Defendants typically operate in Los Angeles County. See FAC ¶¶ 11-12



                                                               14
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 16 of 18 Page ID #:718




 laws prohibiting fraud-by-omission.” In re Toyota, 754 F. Supp. 2d at 1189 (internal quotation
 marks and citation omitted). Therefore, while a plaintiff’s “fraud by omission claim will not be
 dismissed purely for failure to precisely state the time and place of the fraudulent conduct,” Falk
 v. General Motors Corporation, 496 F.Supp.2d 1088, 1098–99 (N.D. Cal. 2007), “[t]o survive a
 Rule 9(b) challenge, complainants must allege the what, why, and how of the defendant’s
 fraudulent omission,” Roberts v. Gainsforth, 2015 WL 12765021 (C.D. Cal. Apr. 28, 2015) (citing
 Carideo v. Dell, Inc., 706 F. Supp. 2d 1122, 1132 (W.D. Wash. 2010)).
        Here, the Court would find that Plaintiffs have sufficiently alleged the what, why, and how
 of the purported concealments. As to the existence of offers higher than Oberfeld’s, Plaintiffs
 specifically allege two higher offers that Defendants failed to disclose to Plaintiffs. See FAC ¶¶
 25-26. Defendants allegedly did not disclose this information because they had a financial stake
 in Plaintiffs’ acceptance of Oberfeld’s offer, see id. ¶¶ 28-30, and the “how” speaks for itself –
 Plaintiffs allege that Defendants did not pass along information that they had a duty to disclose,
 id. ¶ 60. Similarly, Plaintiffs have sufficiently pleaded that Defendants withheld that Oberfeld was
 searching for third party investors to help purchase the house despite Oberfeld making an “as is”
 cash offer. Id. ¶ 22. Again, Plaintiffs allege that Defendants withheld this information for their
 own financial gain. Regarding alleged concealment (iii), the Court is not sure how that is different
 from concealment (i), so it believes the same analysis would apply. Finally, as to the nature and
 existence of arrangements that would give Defendants secret profits, Plaintiffs allege that
 Defendants entered into an investment deal with Oberfeld and was actively trying to flip the house
 to another buyer rather than trying to get the highest price for Plaintiffs. See id. ¶¶ 25-26. Such
 allegations are sufficient to put Defendants on notice about their allegedly fraudulent
 concealments.
        In sum, the Court would conclude that Plaintiffs have failed to allege the affirmative
 misrepresentations with the requisite specificity. The Court would dismiss those claims with leave
 to amend. But, Plaintiffs have sufficiently alleged their fraudulent concealment claims. Further,
 because Plaintiffs do not distinguish between their fraud and their negligent misrepresentation
 claims, the Court is inclined to conclude that the negligent misrepresentation claim survives to the
 same extent as the fraud claim.
           2. Causation and Damages
        Defendants are mistaken that Plaintiffs conceded causation. See Second Reply at 12.



                                                     15
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 17 of 18 Page ID #:719




 Although Plaintiffs do not focus on the issue in their Opposition, they include a footnote that states,
 “Defendant’s causation argument fails for the same reasons discussed above in connection with
 the breach of contract and breach of fiduciary duty claims.” Second Opp’n at 24 n.1.
         The Court would conclude that Defendants’ causation arguments fail for the same reasons
 stated above. Plaintiffs have sufficiently alleged that Defendants withheld information regarding
 potentially higher offers and potential problems with Oberfeld’s bid. If Plaintiffs had known this
 information, they could have plausibly negotiated a higher price for the sale of the Property, thus
 generating greater funds for the charity for the benefit of the people of Equatorial Guinea.
         E. Negligence and Negligence Per Se
         Defendants contend that Nguema’s – but not Sweetwater’s – Negligence and Negligence
 Per Se action is time-barred. Defendants also argue that Plaintiffs have failed to allege that the
 negligence caused Plaintiffs any harm. See Second MTD at 22-23.
         Plaintiffs allege that Defendants failed to exercise the requisite care by:
                 (i) negligently seeking, negotiating and recommending offers for the
                 property, which could have been sold for significantly more had
                 they exercised the appropriate standard of care, (ii) failing to advise
                 Plaintiff of the opportunity to sell the property at higher prices, (iii)
                 advising Plaintiff not to terminate the sale to Oberfeld due to his
                 breaches and instead advising Plaintiff to waive those breaches, and
                 (iv) advising Plaintiff to agree to a $1.3 million repaid credit instead
                 of terminating for failure to waive the inspection contingency.
 FAC ¶ 73.
             1. Statute of Limitations
         The parties agree that Nguema’s claims are subject to the two-year statute of limitations
 set forth in Cal. Civ. Proc. § 339(1). Second MTD at 22; Second Opp’n at 20; see also Thomson
 v. Canyon, 198 Cal. App. 4th 594, 606 (2011) (“A cause of action for professional negligence is
 generally governed by the two-year statute of limitations under Code of Civil Procedure section
 339, subdivision (1).”).
         Defendants assert that any damages caused by the purported negligence would have
 accrued by the close of escrow in June 2016, but that Nguema did not join the suit until July 2019.
 Second MTD at 22-23.12 Plaintiffs respond that Nguema’s claims relate back to the filing of the


 12
   Even though Sweetwater’s initial Complaint was filed in March 2019, Sweetwater and Defendants had executed a
 tolling agreement to extend the statute of limitations by nine months. FAC ¶ 32.



                                                          16
Case 2:19-cv-01848-GW-SS Document 39 Filed 09/09/19 Page 18 of 18 Page ID #:720




 original Complaint. See Second Opp’n at 19-20. Defendants do not address the relation back
 argument in their reply. See generally Second Reply.
        While not typical,
                [A]n amendment changing plaintiff will “relate back” when:
                • The relief sought in the amended complaint is identical to that
                demanded originally (so that there is no prejudice to the defendants);
                and
                • The amendment brings in the real party in interest or otherwise
                corrects a purely technical deficiency; or substitutes a person or
                entity “sufficiently allied” with the person or entity named in the
                original complaint that they in effect are but one.
 Phillips & Stevenson, Federal Civil Procedure Before Trial: Ch. 8-F Amended and Supplemental
 Pleadings, 8:1706 (Rutter Group 2019) (citing Besig v. Dolphin Boating & Swimming Club, 683
 F.2d 1271, 1278-79 (9th Cir. 1982)).
        The Court would conclude that the addition of Nguema as a party in the FAC meets the
 above criteria. The claims in the FAC are functionally identical to those cited in the original
 complaint. Compare FAC with Complaint. And Nguema is the sole member of Sweetwater, such
 “that they in effect are but one.” Thus, Defendants will suffer no prejudice from the amendment.
           2. Failure to State a Claim
        Defendants again argue that Plaintiffs failed to allege causation. Again, this argument fails
 for the reasons stated above.
 IV.    Conclusion
        Based on the foregoing discussion, the Court would DENY in part and GRANT in part
 Defendants’ Second Motion to Dismiss. The Court would grant the motion as to the statutory
 violations cause of action, as well as to the fraud and negligent misrepresentation causes of action
 to the extent those rely on affirmative misrepresentations. The Court would deny the motion as to
 the remaining claims. The Court would allow Plaintiffs an opportunity to replead the claims
 dismissed herein.




                                                     17
